UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Kamada Ltd. (Name of Issuer) Ordinary Shares, par value NIS 1.0 per share (Title of Class of Securities) M6240T 109 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.M6240T 109 1 NAME OF REPORTING PERSON: Damar Chemicals Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY):Not applicable. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions): (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Panama NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: -0- Ordinary Shares 6 SHARED VOTING POWER: 2,751,661 Ordinary Shares* 7 SOLE DISPOSITIVE POWER: -0- Ordinary Shares 8 SHARED DISPOSITIVE POWER: 2,751,661 Ordinary Shares* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,751,661Ordinary Shares* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 7.65%** 12 TYPE OF REPORTING PERSON: CO * The estate of Mr. Ralf Hahn directly holds 1,660,296 ordinary shares of the Issuer and indirectly holds 2,751,661 ordinary shares of the Issuer through Damar Chemicals Inc., a company registered in Panama (“Damar”) that was indirectly wholly-owned by Mr. RalfHahn. The estate of Mr. Ralf Hahn possesses voting and investment power over the shares held by Damar.Mr. Jonathan Hahn has been appointed as provisional estate administrator of the estate of Mr. Ralf Hahn, other than with respect to assets located in Israel, with respect to which Mr. Reuven Behar has been appointed as the provisional estate administrator.Accordingly, Mr. Jonathan Hahn has the right to exercise the voting and investment power over the 2,751,661 ordinary shares of the Issuer held by Damar. ** Calculated based on 35,988,563 ordinary shares of the Issuer outstanding as of December 31, 2014. Page 2 of 8 CUSIP No.M6240T 109 1 NAME OF REPORTING PERSON: Estate of Mr. Ralf Hahn I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY):Not applicable. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions): (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 1,660,296 Ordinary Shares 6 SHARED VOTING POWER: 2,751,661 Ordinary Shares* 7 SOLE DISPOSITIVE POWER: 1,660,296 Ordinary Shares 8 SHARED DISPOSITIVE POWER: 2,751,661 Ordinary Shares* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 4,411,957Ordinary Shares* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 12.26%** 12 TYPE OF REPORTING PERSON: OO * The estate of Mr. Ralf Hahn directly holds 1,660,296 ordinary shares of the Issuer and indirectly holds 2,751,661 ordinary shares of the Issuer through Damar Chemicals Inc., a company registered in Panama (“Damar”) that was indirectly wholly-owned by Mr. Ralf Hahn.The estate of Mr. Ralf Hahn possesses voting and investment power over the shares held by Damar.Mr. Jonathan Hahn has been appointed as provisional estate administrator of the estate of Mr. Ralf Hahn, other than with respect to assets located in Israel, with respect to which Mr. Reuven Behar has been appointed as the provisional estate administrator.Accordingly, Mr. Jonathan Hahn has the right to exercise the voting and investment power over the 2,751,661 ordinary shares of the Issuer held by Damar and Mr. Reuven Behar has the right to exercise the voting and investment power over the 1,660,296 ordinary shares of the Issuer held directly by the estate of Mr. Ralf Hahn. ** Calculated based on 35,988,563 ordinary shares of the Issuer outstanding as of December 31, 2014. Page 3 of 8 CUSIP No.M6240T 109 1 NAME OF REPORTING PERSON: Jonathan Hahn I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY):Not applicable. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions): (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 19,232 Ordinary Shares 6 SHARED VOTING POWER: 2,783,240 Ordinary Shares* 7 SOLE DISPOSITIVE POWER: 19,232 Ordinary Shares 8 SHARED DISPOSITIVE POWER: 2,783,240 Ordinary Shares* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,802,472Ordinary Shares* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 7.79%** 12 TYPE OF REPORTING PERSON: IN * Mr. Jonathan Hahn holds directly 19,232 ordinary shares of the Issuer. In addition, the estate of Mr. Ralf Hahn directly holds 1,660,296 ordinary shares of the Issuer and indirectly holds 2,751,661 ordinary shares of the Issuer through Damar Chemicals Inc., a company registered in Panama (“Damar”) that was indirectly wholly-owned by Mr. Ralf Hahn.The estate of Mr. Ralf Hahn possesses voting and investment power over the shares held by Damar.Mr. Jonathan Hahn has been appointed as provisional estate administrator of the estate of Mr. Ralf Hahn, other than with respect to assets located in Israel, with respect to which Mr. Reuven Behar has been appointed as the provisional estate administrator.Accordingly, Mr. Jonathan Hahn has the right to exercise the voting and investment power over the 2,751,661 ordinary shares of the Issuer held by Damar and Mr. Reuven Behar has the right to exercise the voting and investment power over the 1,660,296 ordinary shares of the Issuer held directly by the estate of Mr. Ralf Hahn.Additionally, Mr. Jonathan Hahn may be deemed to have beneficial ownership of 31,579 ordinary shares of the Issuer directly held by Tuteur S.A.C.I.F.I.A, a company organized under the laws of Argentina, 53.5% of which is jointly owned by Mr. Jonathan Hahn and his brother and two sisters. ** Calculated based on 35,988,563 ordinary shares of the Issuer outstanding as of December 31, 2014. Page4 of 8 CUSIP No.M6240T 109 Item 1. (a) Name of Issuer:Kamada Ltd. (b) Address of Issuer’s Principal Executive Offices: 7 Sapir Street Kiryat Weizmann Science Park P.O Box 4081 Ness Ziona 74140, Israel Item 2. (a) Name of Person Filing: Damar Chemicals Inc. Estate of Mr. Ralf Hahn Jonathan Hahn I.R.S. Identification No. of above person (entities only): N/A (b) Address of Principal Business Office or, if none, Residence: Encarnación Ezcurra 365, Piso 3, C1107CLA, Buenos Aires, Argentina (c) Citizenship: Argentinean (d) Title of Class of Securities:Ordinary Shares, par value NIS 1.0 per share (“Ordinary Shares”) (e) CUSIP Number: M6240T 109 Item 3.Not applicable Item 4.Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: Damar Chemicals Inc. 2,751,661 Ordinary Shares Estate of Mr. Ralf Hahn 4,411,957Ordinary Shares Jonathan Hahn 2,802,472 Ordinary Shares (a) Percent of class: Damar Chemicals Inc. 7.65%* Estate of Mr. Ralf Hahn 12.26%* Jonathan Hahn 7.79% (c) Number of shares as to which person has: (i) Sole power to vote or to direct the vote:See Item 5 of each cover page. (ii) Shared power to vote or to direct the vote:See Item 6 of each cover page. (iii) Sole power to dispose or to direct the disposition of:See Item 7 of each cover page. (iv) Shared power to dispose or to direct the disposition of:See Item 8 of each cover page. *Calculated based on 35,988,563 ordinary shares of the Issuer outstanding as of December 31, 2014. Page 5 of 8 CUSIP No.M6240T 109 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingo Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. Page 6 of 8 CUSIP No.M6240T 109 SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Date:February 17, 2015 Damar Chemicals Inc. /s/ Jonathan Hahn By:Jonathan Hahn Title:Holder Power of Attorney Estate of Mr. Ralf Hahn /s/Jonathan Hahn /s/ Reuven Behar By:Jonathan Hahn By: Reuven Behar Title:Administrator Title:Administrator Jonathan Hahn /s/ Jonathan Hahn Page7 of 8 CUSIP No.M6240T 109 EXHIBIT NO. DESCRIPTION Exhibit 99.1 Joint Filing Agreement, dated February 17, 2015 Page8 of 8
